                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



 TOUCH L.,

                Plaintiff,
                                               No. 18 C 02579
                     v.
                                               Magistrate Judge Mary M. Rowland

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

               Defendant.



                     MEMORANDUM OPINION AND ORDER

   Plaintiff Touch L. filed this action seeking reversal of the final decision of the

Commissioner of Social Security denying her applications for Disability Insurance

Benefits (DIB) under Title II and Supplemental Security Income (SSI) under Title

XVI of the Social Security Act (the Act). 42 U.S.C. §§ 405(g), 423 et. seq, 1381 et seq.

The parties consented to the jurisdiction of the United States Magistrate Judge,

pursuant to 28 U.S.C § 636(c), and filed cross motions for summary judgment. For

the reasons stated below, the case is remanded for further proceedings consistent

with this Opinion.




                                           1
                               I. PROCEDURAL HISTORY

     Plaintiff applied for DIB on July 12, 2014, and for SSI benefits on July 17, 2014,

alleging that she became disabled on July 10, 2014 1, due to headaches, dizziness,

arthritis pain, low blood pressure, pelvic infection, swelling in both arms and legs,

depression, memory loss, anxiety, and blurred vision in both eyes. (R. at 219–28,

279). The applications were denied initially and upon reconsideration, after which

Plaintiff filed a timely request for a hearing. (Id. at 97–98, 131–32, 160–61). On

December 12, 2016, Plaintiff, represented by counsel, and through an interpreter,

testified at a hearing before an Administrative Law Judge (ALJ). (Id. at 36–57). The

ALJ also heard testimony from Kari Seaver, a vocational expert (VE). (Id.). The ALJ

denied Plaintiff’s request for benefits on April 10, 2017. (Id. at 17–29). Applying the

five-step sequential evaluation process, the ALJ found, at step one, that Plaintiff had

not engaged in substantial gainful activity since her alleged onset date of July 10,

2014. (Id. at 19). At step two, the ALJ found that Plaintiff’s degenerative disc disease

of the lumbar spine, anemia, vision deterioration, major depressive disorder,

generalized anxiety disorder, and post–traumatic stress disorder (PTSD), were severe

impairments. (Id.). At step three, the ALJ determined that Plaintiff does not have

an impairment or combination of impairments that meets or medically equals the

severity of any of the enumerated listings in the regulations. (Id. at 20). The ALJ




1   Plaintiff amended her onset date at the hearing. (R. 249).
                                                2
then assessed Plaintiff’s Residual Functional Capacity (RFC) 2 and determined that

Plaintiff has the RFC to perform light work, except:

       [S]he can occasionally be around unprotected heights and dangerous
       heavy moving machinery and she can never perform commercial
       driving. She can understand, remember, and carry out routine and
       repetitive tasks. She is not able to meet hourly production quotas but
       can meet end of day quotas. Her judgement is limited to simple work
       related decisions with occasional interaction with supervisors and
       coworkers but only superficial interaction with the public.

(Id. at 23). Based on Plaintiff’s RFC and the VE’s testimony, the ALJ determined at

step four that Plaintiff was capable of performing her past work as an assembler. (Id.

at 28). Accordingly, the ALJ concluded that Plaintiff was not under a disability, as

defined by the Act, from the alleged onset date through the date of the ALJ’s decision.

(Id. at 28–29). The Appeals Council denied Plaintiff’s request for review on October

2, 2017. (Id. at 1–3). Plaintiff now seeks judicial review of the ALJ’s decision, which

stands as the final decision of the Commissioner. Villano v. Astrue, 556 F.3d 558,

561–62 (7th Cir. 2009).


                              II. STANDARD OF REVIEW

    Judicial review of the Commissioner’s final decision is authorized by § 405(g) of

the SSA. In reviewing this decision, the Court may not engage in its own analysis of

whether the plaintiff is severely impaired as defined by the Social Security

Regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor may it


2 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual
functional capacity. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). “The RFC is the maximum
that a claimant can still do despite his mental and physical limitations.” Craft v. Astrue, 539
F.3d 668, 675–76 (7th Cir. 2008).


                                              3
“reweigh evidence, resolve conflicts in the record, decide questions of credibility, or,

in general, substitute [its] own judgment for that of the Commissioner.” Id. The

Court’s task is “limited to determining whether the ALJ’s factual findings are

supported by substantial evidence.” Id. (citing § 405(g)). Evidence is considered

substantial “if a reasonable person would accept it as adequate to support a

conclusion.” Indoranto v. Barnhart, 374 F.3d 470, 473 (7th Cir. 2004); see Moore v.

Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (“We will uphold the ALJ’s decision if

it is supported by substantial evidence, that is, such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”) (citation omitted).

“Substantial evidence must be more than a scintilla but may be less than a

preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). “In addition to

relying on substantial evidence, the ALJ must also explain his analysis of the

evidence with enough detail and clarity to permit meaningful appellate review.”

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005).

   Although this Court accords great deference to the ALJ’s determination, it “must

do more than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002) (citation omitted). “This deferential standard of review is

weighted in favor of upholding the ALJ’s decision, but it does not mean that we scour

the record for supportive evidence or rack our brains for reasons to uphold the ALJ's

decision. Rather, the ALJ must identify the relevant evidence and build a ‘logical

bridge’ between that evidence and the ultimate determination.” Moon v. Colvin, 763

F.3d 718, 721 (7th Cir. 2014). Where the Commissioner’s decision “lacks evidentiary


                                           4
support or is so poorly articulated as to prevent meaningful review, the case must be

remanded.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).


                                   III. DISCUSSION

    Plaintiff raises several arguments in her request for reversal or remand. After

reviewing the record and the parties’ briefs, the Court is persuaded by Plaintiff’s

argument about the ALJ’s flawed assessment of the medical opinion evidence and

rejection of the treating physician’s opinions. 3 The ALJ failed to provide an accurate

and logical bridge between the medical opinion evidence and her conclusions about

the impact of Plaintiff’s mental limitations on her ability to work. In particular, the

ALJ did not adequately explain why Plaintiff’s treating physician’s opinions received

very little weight, while those of the examining and non-examining consulting

sources received partial weight.

    An ALJ evaluating a claim of disability “must consider all medical opinions in the

record.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013); see 20 C.F.R. §

404.1527(b). More weight is given to “the medical opinion of a source who has

examined you than to the medical opinion of a medical source who has not examined

you.” 20 C.F.R. § 404.1527(c)(1). Because an examining doctor has “greater familiarity

with the claimant’s condition and circumstances,” an ALJ can reject an examining

doctor’s opinion “only for reasons supported by substantial evidence in the record; a

contradictory opinion of a non-examining physician does not, by itself, suffice.”



3 Because the Court remands on these bases, it need not address Plaintiff’s other arguments
at this time.
                                            5
Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). The opinion of a treating doctor

“generally is entitled to controlling weight if it is consistent with the record, and it

cannot be rejected without a ‘sound explanation.’” Hardy v. Berryhill, 908 F.3d 309,

312 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2) and Jelinek v. Astrue, 662 F.3d

805, 811 (7th Cir. 2011)). 4

    The ALJ also “has a duty to fully develop the record before drawing any

conclusions and must adequately articulate her analysis so that we can follow her

reasoning.” Minnick v. Colvin, 775 F.3d 929, 938 (7th Cir. 2015); see also Roddy, 705

F.3d at 636 (“Although the ALJ was not required to address in writing every piece of

evidence or testimony presented, he was required to provide ‘an accurate and logical

bridge’ between the evidence and his conclusions.”) (internal citation omitted).

    In this case, in reaching her conclusion about Plaintiff’s mental limitations, the

ALJ discussed the opinions and records of five doctors: (1) Manjit Sandhu, M.D.; (2)

Theodore Handrup, M.D.; (3) Dr. Chirag Raval, M.D.; (4) Kirk Boyenga, Ph.D.; and

(5) Howard Tin, Psy.D.

    A. Dr. Manjit Sandhu

    Dr. Sandhu was Plaintiff’s treating physician. Dr. Sandhu treated her on a bi-

monthly basis since July 2014. (R. 420). He noted that she survived a severe family

trauma in her country of origin, Cambodia, which resulted in, among other things,

PTSD and recurrent nightmares. (Id. at 612). The record contains Dr. Sandhu’s


4  In 2017, the Social Security Administration (SSA) adopted new rules for agency review of
disability claims involving the treating physician rule. See 82 Fed. Reg. 5844-01, 2017 WL
168819, at *5844 (Jan. 18, 2017). Because the new rules only apply to disability applications
filed on or after March 27, 2017, they are not applicable here. See id; see also SSR 96-2p.
                                             6
treatment notes and multiple evaluations of Plaintiff. In one assessment in 2015, Dr.

Sandhu reported Plaintiff’s diagnosis of major depressive disorder, recurrent, and

that she was not responding to medication or antidepressants and he planned to give

her electroconvulsive therapy (ECT). (Id. at 582–84). In responding to a Mental RFC

questionnaire in 2016, Dr. Sandhu reported that Plaintiff was markedly limited in

understanding and memory, sustained concentration and persistence, social

interaction, and adaptation. (Id. at 608–10). He prescribed and adjusted multiple

medications for Plaintiff’s depression. (Id. at 619, 627–28). The ALJ gave Dr.

Sandhu’s opinions “very little weight.” (Id. at 26).

    The ALJ did not identify Dr. Handrup by name but noted his diagnosis of her

recurrent major depressive disorder and anxiety. (Id. at 25, 421–22). Dr. Handrup

observed, on examination, that Plaintiff had an anxious, depressed mood, poor

insight, poor judgment, and she admitted to suicidal ideation with a plan to overdose

or hang herself. (Id. at 422). The ALJ also cited medical records showing that Plaintiff

was hospitalized in February 2015 due to depression and suicidal thoughts with a

plan to carry it out. (Id. at 25). 5

    B. Dr. Chirag Raval

    Dr. Raval conducted a psychological consultative exam of Plaintiff in July 2015.

Dr. Raval noted that she was nervous, wearing pajamas, and appeared on the verge

of tears. (R. at 601). Her mood was “hopeless”. (Id.). She did not know the date—she

guessed the year was 2013 when it was 2015. (Id.). She did not know any topics in


5 The record reflects that this was Plaintiff’s third hospitalization for psychiatric reasons.
(Id. at 410, 612–13).
                                               7
the news or who the President of the United States was; she was unable to tell how

many nickels were in a dollar and fifteen cents and could not name five cities; she

could not do simple mathematical calculations or serial sevens; and did not know how

to describe how a tree and bush are alike. (Id. at 602). When Dr. Raval asked her the

meaning of two proverbs, she did not know but he thought this “may be cultural.”

(Id.). Dr. Raval opined that she could not manage her own funds. (Id.). He

summarized that Plaintiff had been in-patient for psychiatric treatment, was on

multiple psychotropics, and there were “multiple notes supporting extensive

psychiatric history.” (Id. at 603). Dr. Raval diagnosed her with depression with

psychotic features and generalized anxiety disorder. (Id. at 602). The ALJ gave Dr.

Raval’s opinion about Plaintiff not being able to manage funds “partial weight.” (Id.

at 25).

   C. Dr. Boyenga and Dr. Tin

   The ALJ noted that both non-examining state agency consultants Drs. Boyenga

and Tin believed Plaintiff had moderate problems with concentration, persistence, or

pact, and Dr. Tin believed she had moderate limitations in social function. (R. at 27).

In discussing their assessments, the ALJ decided to increase the weight she initially

considered. The ALJ did this because their findings about Plaintiff’s specific

limitations were consistent with the medical evidence, which as the ALJ described,

“show[ed] problems with concentration in [Plaintiff’s] consultative examination and

treatment notes indicating problems with feelings of hopelessness and withdrawal.”

(Id.). The ALJ gave the opinions of Drs. Boyenga and Tin “partial weight.” (Id.).



                                          8
   D. The ALJ’s Analysis of the Medical Opinion Evidence

   The ALJ did not give a “sound explanation” for rejecting the opinions of treating

doctor Dr. Sandhu. See Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011). The ALJ

found “no support for the level of restrictions [Dr. Sandhu] asserted” and believed his

assessments to be “extremely inconsistent with other examining and treating

sources.” (R. at 26). But the ALJ did not identify any other “treating source” in the

record. So it is not clear what other treating doctor the ALJ was referring to when

Dr. Sandhu is the only one identified. It is also not clear what examining sources the

ALJ used as a comparison. The only psychological consultative examining source

identified is Dr. Raval. (Id. at 600–03). Comparing Dr. Raval’s assessment to Dr.

Sandhu’s, the Court does not see how they are “extremely inconsistent,” rather, they

appear to be generally consistent. See Hardy, 908 F.3d at 312 (“An ALJ must grapple

with lines of evidence that are contrary to her conclusion.”). It is true that some of Dr.

Sandhu’s descriptions were more severe than other doctors (e.g. that Plaintiff was

“totally incapacitated”), but that does not mean they were “extremely inconsistent.”

   In addition, the ALJ explained that she gave “partial weight” to Dr. Raval’s

opinion that Plaintiff could not handle her own funds because “it is unclear whether

the lack of mathematical ability was the result of mental impairments or from her

lack of formal education.” (Id. at 25). But Dr. Raval did not state in his report that

Plaintiff’s “lack of formal education” impacted his assessment of her mental

limitations. Dr. Raval also did not say that the limitations he noted in his mental



                                            9
status examination were due to “language barriers,” as the ALJ hypothesized. (Id. at

26). These statements by the ALJ demonstrate that she improperly discounted

evidence favorable to Plaintiff based on speculation. See White ex rel. Smith v. Apfel,

167 F.3d 369, 375 (7th Cir. 1999) (“[s]peculation is, of course, no substitute for

evidence, and a decision based on speculation is not supported by substantial

evidence.”); see also Wilder v. Chater, 64 F.3d 335, 338 (7th Cir. 1995) (claimant is

“entitled to a decision based on the record rather than a hunch.”).

   The ALJ also summarily concluded that Dr. Raval’s exam “did not suggest marked

levels of impairment in all areas of mental health” (R. at 26), but did not provide any

substantive discussion, particularly about the limitations Dr. Raval did identify. See

Hardy, 908 F.3d at 312 (“An ALJ is required to consider findings that support a

treating doctor’s opinion; failure to do so is error.”); Jelinek, 662 F.3d at 811 (“[a]

decision denying benefits need not discuss every piece of evidence, but when an ALJ

fails to support her conclusions adequately, remand is appropriate”); Perry v. Colvin,

945 F. Supp. 2d 949, 965 (N.D. Ill. 2013) (“the act of summarizing the evidence is not

the equivalent of providing an analysis of the evidence.”).

   In sum, the Court does not understand how the assessments of the examining (or

non-examining) sources were “extremely inconsistent” with Dr. Sandhu’s or how the

ALJ found “no support for the level of restrictions [Dr. Sandhu] asserted.” (R. at 26)

(emphasis added). The ALJ’s conclusions are additionally confusing because she gave

Drs. Boyenga and Tin’s opinions more weight because they were in line with Dr.

Sandhu’s and Dr. Raval’s assessments of Plaintiff’s mental impairments. (Id.). Also



                                          10
confusing is the ALJ’s discussion that “statements of disability are opinions on an

issue reserved to the Commissioner…” (Id.). The ALJ did not specify which statement

she was referring to, but the Court assumes it was Dr. Sandhu’s, that Plaintiff’s

disorder made her “totally incapacitated and [she] will not likely be able to obtain any

gainful employment for the rest of her life.” (Id. at 420). The ALJ may be right that

this statement is non-binding, but that does not explain why all of Dr. Sandhu’s other

findings deserved “very little weight.”

   Moreover, as Plaintiff argues in her brief (Dkt. 15), if a treating physician’s

opinion is not given controlling weight, an ALJ must determine what value the

assessment merits (Scott, 647 F.3d at 740), considering a variety of factors, including:

(1) the nature and duration of the examining relationship; (2) the length and extent

of the treatment relationship; (3) the extent to which medical evidence supports the

opinion; (4) the degree to which the opinion is consistent with the entire record; (5)

the physician’s specialization if applicable; and (6) other factors. 20 C.F.R. §

404.1527(c)(2); Scrogham v. Colvin, 765 F.3d 685, 697 (7th Cir. 2014). SSR 92-2p

states that treating source medical opinions “are still entitled to deference and must

be weighed using all of the factors provided in 20 C.F.R. § 404.1527.” Id. (emphasis

added); see also Fox v. Berryhill, 2017 U.S. Dist. LEXIS 26765, at *18 (N.D. Ill. Feb.

27, 2017) (“the ALJ must sufficiently account for the factors in 20 C.F.R. 404.1527

[and] the ALJ did not do so here preventing this Court from assessing the

reasonableness of the ALJ's decision in light of th[ose] factors”) (internal citations

and quotations omitted).



                                          11
   Here, the ALJ did not discuss any of these factors in relation to Dr. Sandhu. Thus

the Court cannot assess the reasonableness of the ALJ’s decision. Moreover, the

record reflects that had the ALJ considered these factors, they likely would have

weighed in Plaintiff’s favor. Dr. Sandhu’s specialization included psychiatry,

emergency medicine and internal medicine. Plaintiff had been treated by Dr. Sandhu

since July 2014 and saw him on a bi-monthly basis. (R. at 420). To undermine Dr.

Sandhu’s findings, the ALJ relied on the fact that he stated at one point that he had

treated Plaintiff for five years but in other statements he said he treated her since

July 2014. (Id. at 26). But reliance on this one perceived inconsistency does not

explain why the ALJ discounted Dr. Sandhu’s findings. Indeed, there is only one

record where Dr. Sandhu said he had been treating Plaintiff for 5 years. All of the

other records, which the ALJ cites, consistently state that he had treated her since

July 2014. So the ALJ did not consider that the one entry could have been a mistake,

and could have reached out to the doctor for clarification.

   In sum, remand is required because the ALJ erred by failing to support her

decision to reject Dr. Shandhu’s opinions with substantial evidence.


                                 IV. CONCLUSION

   For the reasons stated above, Plaintiff's motion for summary judgment [14] is

GRANTED, and the Commissioner’s motion for summary judgment [17] is

DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is

reversed, and the case is remanded to the Commissioner for further proceedings




                                          12
consistent with this opinion.




                                     E N T E R:


Dated: January 31, 2019

                                     MARY M. ROWLAND
                                     United States Magistrate Judge




                                13
